Citation Nr: 1822118	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-02 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a back condition.

2.  Whether new and material evidence has been received to reopen the claim for service connection for headaches (claimed as a residual of a head injury). 

3.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and depression (originally claimed as conversion issues).

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for a traumatic brain injury (TBI).

6.  Entitlement to service connection for an acquired psychiatric condition, to include depression

7.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1981 to February 1982, and had inactive duty for training in the Army National Guard from January 7, 1984 to January 8, 1984.  The Veteran also had various periods of active duty for training, including from July 7 to July 21, 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran and his spouse presented sworn testimony at a September 2016 hearing held at the RO, chaired by the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability." Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  For example, the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C. § 7104(b), for "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). The Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)), or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

In the instant claim, the Veteran continues to seek service connection for a mental disability and a head injury, however variously claimed and diagnosed, as due to events he experienced in service.  Therefore, under Boggs, Ephraim, and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for what the Board has recategorized as an acquired psychiatric disorder to include PTSD and depression, and TBI.

The issue of entitlement to service connection for each condition is addressed in the REMAND portion of the decision below and each is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An unappealed April 1989 Board decision denied the Veteran's claims of service connection for a back condition, headaches, and acquired psychiatric disorder.  

2.  Evidence submitted subsequent to the April 1989 Board decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claims of entitlement to service connection for a back condition, headaches (head injury), and psychiatric disorder.


CONCLUSION OF LAW

1.  The April 1989 Board decision denying entitlement to service connection for a back condition, headaches, and acquired psychiatric disorder is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been received to reopen the claims for service connection for a back condition.  38 U.S.C. § 5108; 38 C.F.R. § 3.156, 4.85 (2017).

3.  New and material evidence has been received to reopen the claims for service connection for headaches (claimed as a residual of a head injury).  38 U.S.C. § 5108; 38 C.F.R. § 3.156, 4.85 (2017).

4.  New and material evidence has been received to reopen the claims for service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156, 4.85 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 U.S.C.§ 5108; 38 C.F.R. § 3.156(a).

The Court has held that evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).  The United States Court of Appeals for the Federal Circuit (Court) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Bostain v. West, 11 Vet. App. 124, 126-27 (1998).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran filed a claim in September 1985 for service connection for injuries to his back, neck, left shoulder, right hip, and multiple injuries to his head.  A February 1986 rating decision granted service connection for a laceration on his head, and denied all other claims.

The Veteran appealed the September 1985 rating decision.  In April 1989 the Board issued a decision denying all claims.  The Board acknowledged that the Veteran had injured his back in a motor vehicle accident (MVA) that occurred during a period of active duty for training .  As for his headaches and conversion reaction (psychiatric disorder), which the Veteran attributed to the MVA, the Board denied those claims on the basis that neither was shown in service.  The Veteran did not appeal the Board decision.  The Board decision was final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1100.  

In August 2011, the Veteran filed a new claim for his back condition, TBI, depression, and fibromyalgia as secondary to his back condition.  The evidence received since the April 1989 Board decision includes VA and private treatment records pertaining to the Veteran's in-service injuries, and lay statements and testimony from the Veteran.  In pertinent part, the treatment records show a 2005 report of an MRI of the Veteran's brain, treatment and assessments of the Veteran's mental health in relation to the in-service accident, consistent complaints of back pain, a February 2014 medical opinion on the etiology of the Veteran's back condition, and mental health treatment and assessment records.  The Veteran provided testimony that he has been diagnosed with degenerative disc disease (DDD), and he and his spouse provided testimony of the effects the accident has had on his wellbeing since the occurrence.  

The credibility of this evidence is presumed for purposes of determining its sufficiency to reopen the claims.  The Board finds that this evidence was not of record at the time of prior decision, and relates to unestablished facts necessary to substantiate the Veteran's claims.


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a back condition has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for headaches, or TBI, has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for an acquired psychiatric condition has been received, the application to reopen is granted.


REMAND

The Veteran contends that he has a back condition, fibromyalgia, a TBI (to include headaches), and an acquired psychiatric condition as a result of his injuries sustained during service.  In the above decision, the Board reopened previously denied claims for service connection for the Veteran's claimed TBI, back condition, and acquired psychiatric condition, but additional development is required before a decision can be rendered on these claims.  Development is also necessary to decide the claim for service connection of fibromyalgia, to include as secondary to the Veteran's claimed back condition.

While on inactive duty for training in January 1984, the Veteran was injured in a motor vehicle crash where he was locked in the back of a military vehicle that flipped several times.  He is service-connected for a scar on his head as a result of the incident.

The Veteran again complained of back pain in service in July 1984 and June 1985 and also injured his back in December 1984 outside of service.  Following the in-service incident, the Veteran reported increased difficulty with reading and writing, poor memory, headaches and depressed mood.

In addition to treatment records, the Veteran submitted a private medical opinion that his current back condition is as likely as not related to his service, in part reflected by the notable degenerative joint disease changes of the back on imaging.  No further explanation was provided.

In the Veteran's treatment records, a 2005 MRI of the Veteran's brain found an otherwise normal examination with the exception of a few nonspecific white matter signal abnormalities that were noted to most likely be of no clinical significance.  The examiner noted, however, that many patients with TBI, who experience significant changes in function, and/or loss, have normal MRI results.  The examiner expressed concern over the difficulty in separating out pre-trauma deficits without earlier studies of the Veteran.  Prior limitation in the Veteran's intellectual function and cognitive abilities were noted, particularly with regard to short term memory.  VA treatment records indicate that the Veteran has been in active treatment for PTSD.

Additionally, the Veteran seeks service connection for fibromyalgia.  At his September 2016 hearing, he testified that he has been diagnosed with fibromyalgia, which he has attributed to his service.  He has asserted both direct and secondary theories of entitlement, including as a direct result of the trauma of the January 1984 vehicle accident, and as secondary to his back injury.  The record does not include treatment or diagnosis for fibromyalgia; however, a remand is necessary to determine whether a diagnosis has been made, and whether the claimed condition is related to service.

In view of the foregoing evidence, the Board finds a remand is necessary to obtain additional records and VA examinations of the Veteran's claimed back condition, fibromyalgia, TBI, and acquired psychiatric disorder.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (when there is insufficient competent medical evidence on file for the Board to make a decision on the claim, a VA examination is warranted).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records regarding the Veteran.  Contact the Veteran to determine whether there are any additional relevant private treatment records and obtain any necessary authorizations for such records.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed back disorder.

a)  Identify/diagnose any disability of the thoracolumbar spine that presently exists or has existed during the pendency of the appeal.

b)  After establishing a diagnosis or diagnoses, the examiner is to determine whether it is at least as likely as not (a 50 percent or better probability) that the identified back disability had its onset in or was otherwise etiologically related to the Veteran's service, to include the January 1984 vehicle accident and July 1985.  The opinion made by T.S., D.O., in February 2014 should be addressed.




3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of fibromyalgia.  The following should we addressed:

a) Has a diagnosis of fibromyalgia been established now or at any time during the appeal period?

b) If a diagnosis of fibromyalgia is established, is it at least likely as not it had its onset in service or is otherwise etiologically related to service?

c) If a diagnosis of fibromyalgia is established, is it at least likely as not it was (i) caused or (ii) aggravated by any service connected disability.

4.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran experiences the residuals of a traumatic brain injury (TBI) as a result of his in-service accident.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The following should we addressed:

a) Has a diagnosis of TBI or the chronic residuals thereto been established now or at any time during the appeal period? Any symptoms of a TBI should be clearly identified.

b) If a diagnosis of TBI is rendered, is at least as likely as not related to the Veteran's service, to include the documented in-service motor vehicle accident.  It should be noted that the Veteran is presently service connected for scar on his head from that MVA.

5.  Then, schedule the Veteran for an appropriate VA psychiatric examination.  In addition to an examination of the Veteran, the service department records and other evidence in the claims file, including lay statements, as well as private hospital records.  The examiner is asked to address the following:  

a)  Identify/diagnose any acquired psychiatric disorder that presently exists or that has existed during the appeal period.  The diagnosis(es) should conform with the DSM-5.  The examiner should specifically state whether or not the criteria for a PTSD diagnosis have been met.  

b)  If a diagnosis of PTSD is rendered, the examiner should state whether it is at least as likely as not (50 percent or greater probability) related to any in-service stressor.  The pertinent stressor(s) should be identified.  There should be specific discussion of the January 1984 MVA.

c)  For any other diagnosed Axis I disorders, including major depression, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that any such diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to active service, to include the January 1984 MVA.  The basis for the opinion must be clearly explained, with reference to the relevant evidence.

d)  For any other diagnosed Axis I disorders, including major depression and agitated anxiety disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that any such diagnosed psychiatric disorder is proximately due to or the result of another service-connected disability.  The examiner should also comment on the likelihood that any psychiatric disorder was aggravated by a service connected disability.  The basis for the opinion must be clearly explained, with reference to the relevant evidence.

The Veteran's claims file, including this remand, should be reviewed by the examiner and such review should be noted in the report for each examination.  A complete medical history should be obtained. 

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.
 
If the examiner determines that an opinion cannot be rendered without resort to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

6.  Finally, thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


